Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In the amendment of claim 24,  applicant recites that instant composition comprise “microparticles wherein the microparticles comprise a sulphur-containing compound and a stabilizing agent, wherein the sulphur-containing compound is selected from . . ., wherein the stabilizing agent is selected from . . . and wherein the microparticles comprise between 70-95% w/w of the stabilizing agent.”  
Based on the reading of present specification (in present examples, applicant teaches spray drying a solution containing both cysteamine bitartrate and trehalose to obtain the spray dried powder, which particle size is then measured) and based on applicant’s own statement in REMARKS filed on November 27, 2020 (where applicant states that one skilled in the art would instantly recognize that instant specification discloses that the sulfur-containing compound and the stabilizing agent are present within the microparticles), it is the Examiner’s interpretation that instant claim 24 requires both the sulphur-containing compound and the stabilizing agent to be contained within each microparticles (i.e., each microparticle is composed of the sulphur-containing compound and the stabilizing agent).
In view of such amendment, previous 103 rejections over Lindberg et al (WO’538) in view of Eddy et al’279 are hereby withdrawn.  Thus, applicant’s argument with respect to the withdrawn 103 rejections is now moot.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-27, 29, 30, 32-37, 39-42 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In instant claim 24, applicant recites “wherein the microparticles comprise between 70%-95% w/w of the stabilizing agent”.  For the support for such limitation, applicant directs to pg.6, lines 22-26 and lines 33-36, pg.7, lines 1-5 and Table 4 of the PCT/GB2017/051637 application.  However, those portions of the application do not support instant limitation with respect to the microparticles comprising 70-95 wt.% of the stabilizing agent.  The only places where the amount of the stabilizing agent is mentioned in those portions directed by applicant are: (i) pg.7, lines 3-5 where it is stated that “[i]n a preferred composition of the invention, the composition comprises up to 85% stabilizing agent.  The composition may comprise between 80 and 95% w/w/ stabilizing agent, for example between 85 and 90% w/w stabilizing agent.  Typically, the composition comprises about 90% stabilizing agent.”; and (ii) Table 4 where it is indicated that in each of those batches Trehalose was used in the amount of 90%, 50%, 75%, 65% or 70%.  Those ranges and/or individual numbers  do not amount to an adequate support for instant limitation “microparticles comprising 70-95 wt.% of the stabilizing agent.”   
Double Patenting
Claims 24-27, 29, 30, 32-37, 39-42 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-10, 12-14 and 16-18 of U.S. Patent No. 10,905,660 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 1, 3, 5-10, 12-14 and 16-18 of Pat.’660 teaches the following:

    PNG
    media_image1.png
    156
    417
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    62
    416
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    77
    414
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    36
    409
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    209
    418
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    40
    420
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    42
    417
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    43
    420
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    94
    409
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    138
    425
    media_image10.png
    Greyscale

The range (75-95 wt.%) for the amount of the stabilizing agent as shown above in claim 1 overlaps with instant range (70-95 wt.%) of claim 24, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Thus, claims  1, 3, 5-10, 12-14 and 16-18 of Pat.’660 render obvious instant claims 24-27, 29, 30, 32-37, 39-42 and 44 (since claim 14 of Pat.’660 teaches an inhalation device comprising the microparticles of its claim 1, this implies that the composition of Pat.’660 would be administered by inhalation (as claimed in instant claim 33)). 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Gazzaniga et al (US 2019/0076368 A1) teaches (see [0012], [0038], [0045], [0083], [0090] and claims 1, 4, 6) prolonged release multiple unit dosage form (pellets having particle size between 710 and 1000 um) of cysteamine, cystamine or pharmaceutically acceptable salts thereof having a non gastro-resistant coating, wherein the non-gastro-resistant coating can contain plasticizers such as mannitol or propylene glycol.  However, the reference does not teach or suggest instant limitation of the microparticles comprising 70-95 wt.% of the stabilizing agent (see the table in [0075] wherein the propylene glycol (which can be replaced with mannitol since both are used as Gazzaniga’s plasticizers) is used in the amount of 1.4 wt.%).  
Response to Arguments
With respect to 112(a) rejection on claims 24-27, 29, 30, 32-37, 39-42 and 44, applicant argues that one skilled in the art would understand and recognize that the inventor has possession of the claimed invention as described in the specification.  The Examiner believes that such argument was already answered above in Paragraph 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 13, 2021